Name of Employee: _______________________________ No. of Shares:
_________________


VALLEY NATIONAL BANCORP

RESTRICTED STOCK AWARD AGREEMENT

        VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this
____________ day of________________ (the “Award Date”) hereby grants to
_______________________________________________ ______________________________
(the “Employee”), an employee of the Company, pursuant to the Company’s 1999
Long-Term Stock Incentive Plan (the “Plan”), shares of the Common Stock, no par
value, of the Company subject to the restrictions set forth herein (“Restricted
Stock”) in the amount and on the terms and conditions hereinafter set forth.

1.     Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

2.     Award of Restricted Stock; Escrow. The Company hereby awards the Employee
_______________________________ shares of Restricted Stock. The shares of
Restricted Stock awarded hereunder (the “Shares”) shall be placed in escrow with
the Escrow Agent selected by the Committee until all the restrictions (the
“Restrictions”) specifically set forth in this Agreement and in Section 8 of the
Plan with respect to the Shares shall expire or be canceled, at which time the
Shares shall be released from escrow and the Company shall issue to the Employee
a stock certificate with respect to such Shares, free of all Restrictions.
Restricted Stock shall have all dividend and voting rights as set forth in
Section 8 of the Plan. However, dividends paid on the Restricted Stock shall be
deferred and held by the Escrow Agent until the Restrictions with respect to the
Shares upon which such dividends were paid, expire or are canceled, at which
time the Company shall deliver to the Employee such dividends, with interest, if
any. If the Employee forfeits any Shares awarded hereunder, such Shares and any
dividends with respect thereto, with interest, if any, shall automatically
revert to the Company (without any payment by the Company to the Employee) and
shall no longer be held in escrow for the Employee.

3.     Restrictions   (a)   Vesting. The Shares and related dividends shall not
be delivered to the Employee and may not be sold, assigned, transferred, pledged
or otherwise encumbered by the Employee until such shares have vested in the
Employee in accordance with the following schedule:

--------------------------------------------------------------------------------

                 (b)        Forfeiture. Shares not yet vested (and any related
dividends and interest) shall be forfeited to the Company automatically and
immediately upon the Employee’s ceasing to be employed by the Company and its
Subsidiaries for any reason whatsoever, other than death, Disability (as such
term is defined in the Plan) or Retirement (as such term is defined in the
Plan). Upon termination of employment by reason of death, Disability or
Retirement, all restrictions upon shares of Restricted Stock shall thereupon
immediately lapse. “Retirement” means the retirement from active employment with
the Company of the Employee but only if such Employee meets all of the
requirements contained in clause (i) or contained in clause (ii) below:


(i)    he has a minimum combined total of years of service and age equal to
eighty (80);) he is age sixty-two (62) or older; and he provides six (6) months’
prior written notice to the Company of the retirement; or


(ii)    he has a minimum of five (5) years of service; he is age sixty-five (65)
or older and he provides six (6) months’ prior written notice to the Company of
the retirement


“Years of service” shall be defined the same way as it is under Valley’s pension
plan, provided that for this purpose years of service will mean only employment
with the Company, and will not include employment by any company or entity
acquired by the Company for the period prior to its acquisition by the Company.
An Employee who retires but fails to meet such conditions shall not be deemed to
be within the definition of “Retirement” for any purpose under the Plan and this
Agreement.

4.     Registration. If Shares are issued in a transaction exempt from
registration under the Securities Act of 1933, as amended, then, if deemed
necessary by Company’s counsel, as a condition to the Company issuing
certificates representing the Shares, the Employee shall represent in writing to
the Company that he is acquiring the Shares for investment purposes only and not
with a view to distribution, and the certificates representing the Shares shall
bear the following legend:


  “These share have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”


5.     Incorporation of Plan. The Employee hereby acknowledges receipt of a copy
of the Plan and represents and warrants that he or she has read and is familiar
with the terms and conditions of the Plan. The execution of this Agreement by
the Employee shall constitute the Employee’s acceptance of and agreement to all
of the terms and conditions of the Plan and this Agreement.

6.     Notices. All notices and other communications required or permitted under
the Plan and this Agreement shall be in writing and shall be given either by (i)
personal delivery or regular mail, in each case against receipt, or (ii) first
class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (i) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (ii) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary or Treasurer, at its then
principal office and to the Employee at his last address appearing on the
records of the Company or, in each case, to such other person or address as may
be designated by like notice hereunder.

7.     Taxes. The Employee generally will be subject to tax at ordinary income
rates on the fair market value of the Shares and accrued dividends at the time
they vest. However, if the Employee elects, under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), within 30 days of the Award Date,
he or she will be subject to tax at ordinary income rates on the fair market
value of the Shares on the Award Date (determined without regard to the
Restrictions). The foregoing statement of tax consequences is intended only as a
generalized statement of current Federal tax law (as in existence on the date of
this Agreement) and the Employee should consult his or her tax consultant to
determine the specific tax consequences of this award from time to time. The
Employee shall deliver to the Company any Federal income tax withholding
required by law in connection herewith within 10 days after recognition of any
income from this award. The Employee shall notify the Company within 10 days of
making an election under Section 83(b), or any successor section, of the Code.

8.     Miscellaneous.  This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


VALLEY NATIONAL BANCORP


By:  
——————————————
EMPLOYEE:


  
——————————————
          [Signature of Employee]